NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ONIQUE WHITE,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-1546
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.



PER CURIAM.

             Affirmed. See Betancourt v. State, 804 So. 2d 313 (Fla. 2001); Williams v.

State, 707 So. 2d 683 (Fla. 1998); Franke v. State, 997 So. 2d 424 (Fla. 2d DCA 2008);

Carpenter v. State, 884 So. 2d 385 (Fla. 2d DCA 2004); Almendares v. State, 916 So.
2d 29 (Fla. 4th DCA 2005); Williams v. State, 907 So. 2d 1224 (Fla. 5th DCA 2005);

Pruitt v. State, 801 So. 2d 143 (Fla. 4th DCA 2001).



SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.